This is a Non-Final office action for serial number 17/041793. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Toshio JP2016215931A. Toshio discloses  a lower rail (13a) fixed on a floor (15) and extending in one direction; an upper rail (13b) coupled to a seat and movable along the lower rail (13a); a drive pulley (50) connected to a drive source (21) and attached to the seat the upper rail: an ended belt (60) wound around the drive pulley so that one surface of the ended belt (60) is in contact with the drive pulley (50), and having both ends fixed to the floor (which falls within the scope of “floor or the lower rail}; and a first pressing member (71) and a second pressing member (72) that are attached to positions closer to the floor (15) than the drive pulley (50) in the seat; and are both in contact with another surface of the ended belt (60), wherein the first pressing member (71), the drive pulley (50), and the second pressing member (72) are arranged in this order in the one direction; wherein the drive source (21) is entirely accommodated in the seat; the drive source is a motor 21, and a sliding movement of the seat in the one direction is switched by switching a rotation direction of the motor 21;  the drive pulley 50 is accommodated in the seat; the seat slide device further comprises a lock mechanism (13z) that restricts a sliding movement of the seat.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio JP2016215931A in view of Daimler De102011011505A1.Toshio discloses all of the limitations of the claimed invention except for the first pressing member and second pressing member are accommodated in the upper rail; the first and second pressing embers are idler pullers; the ended belt  is entirely accommodated in a space surrounded by the seat and lower rail; the ended belt has a winding angle to the drive pulley being 90 degrees or more and 240 degrees or less. Daimler teaches that it is known to have the first pressing member (one of 54) and the second pressing member (other or 54) are accommodated in the upper rail ; the first pressing member (one of 54) and the second pressing member (other of 54) are idler pulleys that are driven to rotate following a movement of the belt; the ended belt (50) is entirely accommodated in a space surrounded by the seat and the lower rail; the ended belt has a winding angle to the drive pulley being 90 degrees or more and 240 degrees or less. It would have been obvious to one having ordinary skill in the art to have modified Toshio to have the first pressing member and second pressing member are accommodated in the upper rail; the first and second pressing embers are idler pullers; the ended belt is entirely accommodated in a space surrounded by the seat and lower rail; the ended belt has a winding angle to the drive pulley being 90 degrees or more and 240 degrees or less as taught by Daimler for the purpose of providing a smooth, stable, and uninterrupted transition from a first position to a second position for the user when moving the seat. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Toshio JP2016215931A. Toshio discloses all of the limitations of the claimed invention except for the ended belt has a belt body formed of a rubber composition. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ended belt has a belt body formed of a rubber composition, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Toshio JP2016215931A. Toshio discloses all of the limitations of the claimed invention except for drive pulley has a plurality of tooth grooves arranged in a circumferential direction on a circumferential surface of the drive pulley, and the ended belt is a toothed belt having a plurality of tooth portions corresponding to the tooth grooves, formed on a surface that is in contact with the drive pulley. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have drive pulley has a plurality of tooth grooves arranged in a circumferential direction on a circumferential surface of the drive pulley, and the ended belt is a toothed belt having a plurality of tooth portions corresponding to the tooth grooves, formed on a surface that is in contact with the drive pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Toshio JP2016215931A. Toshio discloses all of the limitations of the claimed invention except for the ended belt has a width of 80° or more and 99% or less of a width of the drive pulley. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ended belt has a width of 80° or more and 99% or less of a width of the drive pulley since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631